Having considered the record on appeal and the parties' briefs
                and oral arguments, we conclude that the district court did not abuse its
                discretion in granting respondent's motion to relocate to Germany with
                the child.     Wallace v. Wallace, 112 Nev. 1015, 1019, 922 P.2d 541, 543
                (1996) (providing that this court reviews a child custody decision for an
                abuse of discretion). Because the most recent custody order provided that
                the parties had joint physical custody, respondent was not required to seek
                appellant's consent to the relocation under NRS 125C.200 (1999)
                (amended 2015) prior to filing her relocation motion.    Potter v. Potter, 121
                Nev. 613,617-18, 119 P.3d 1246, 1249 (2005).
                               Next, because appellant did not timely request a continuance
                after his attorney withdrew and he failed to take advantage of the list of
                attorneys willing to take his case that his previous counsel provided to
                him, the district court did not abuse its discretion in denying his request.
                Hopper v. Hopper, 79 Nev. 86, 88, 378 P.2d 875, 876 (1963) (providing that
                this court reviews a decision regarding a continuance for an abuse of
                discretion).
                               As for appellant's evidentiary arguments, we conclude the
                district court did not rely on irrelevant or inadmissible evidence in
                granting respondent's motion because evidence of respondent's pregnancy
                was relevant to• her desire to live with her new husband and evidence of
                appellant's arrest and the temporary protection order obtained against
                him was admissible because that evidence went to his character. NRS
                50.075 (providing that the credibility of a witness may be attacked by any
                party). In regard to the evidence of appellant's failure to pay child
                support, it does not appear that the court relied on this evidence in



SUPREME COURT
     OF
   NEVADA
                                                        2
(0) 1947A can
                    making its decision, and regardless, substantial other evidence supports
                    the court's decision.
                                 Finally, because respondent had a good faith basis for the
                    relocation, Jones v. Jones, 110 Nev. 1253, 1261, 885 P.2d 563, 569 (1994),
                    and the district court considered both the NRS 125.480(4) (1999) best-
                    interest and Schwartz factors, we conclude that the district court did not
                    abuse its discretion in concluding that the relocation was in the child's
                    best interest. Additionally, appellant was awarded substantial visitation
                    that will adequately foster and preserve his parental relationship with the
                    child. Relocation matters force district courts to make difficult decisions
                    but the district court here thoroughly explained its decision and
                    considered all the relevant factors, and thus, we cannot conclude that the
                    court abused its discretion in granting respondent's motion to relocate.'
                    Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.


                                             brut
                                            Parraguirre



                    Douglas
                           1 1
                       301,4                  , J.
                                                              Cherry
                                                                                         , J.




                           'Because the district court held an evidentiary hearing and resolved
                    the motion on its merits, whether respondent made a prima facie case for
                    relocation is no longer relevant. See generally Hopp v. City of Pittsburgh,
                    194 F.3d 434, 439 (3d Cir. 1999) (explaining that when a case is tried on
                    the merits, the question of whether "the plaintiff made out a prima facie
                    case is no longer relevant" (internal quotations omitted)).

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947T    4eIm
                    cc:   Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
                          Robert E. Gaston, Settlement Judge
                          David L. Mann
                          Pecos Law Group
                          Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                                         4
(0) 1947T 41407-4